Name: Commission Regulation (EEC) No 2374/85 of 20 August 1985 re-establishing the levying of the customs duties on camphor (natural refined and synthetic) falling within subheading 29.13 B I b), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 224/12 Official Journal of the European Communities 22. 8 . 85 COMMISSION REGULATION (EEC) No 2374/85 of 20 August 1985 re-establishing the levying of the customs duties on camphor (natural refined and synthetic) falling within subheading 29.13 B I b), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply reference base in question after being charged there ­ against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference causes economic diffi ­ culties in a region of the Community ; whereas, there ­ fore, customs duties in respect of the products in ques ­ tion must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 25 August 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products origi ­ nating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant ' to Article 1 of that Regulation, duties on the products listed in Annex II originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; whereas, as provided for in Article 12, where the increase of prefential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic diffi ­ culties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 1 65 % of the highest maximum amount valid for 1980 ; Whereas, in the case of camphor (natural refined and synthetic) falling within subheading 29.13 B lb), the reference base is fixed at 779 400 ECU ; whereas, on 10 April 1985, imports of these products into the Community originating in China, reached the CCT heading No Description 29.13 B lb) (NIMEXE code 29.13-23) Camphor (natural refined and synthetic) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 August 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 338 , 27 . 12 . 1984, p. 1 .